

116 HR 8861 IH: Promoting Responsible and Effective Virtual Experiences through Novel Technology to Deliver Improved Access and Better Engagement with Tested and Evidence-Based Strategies Act
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8861IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Rice of South Carolina (for himself, Ms. DeGette, Mr. Reed, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo permit Centers for Disease Control and Prevention-recognized virtual diabetes prevention program suppliers to be included in the Medicare Diabetes Prevention Program Expanded Model conducted by the Center for Medicare and Medicaid Innovation under section 1115A of the Social Security Act (42 U.S.C. 1315a).1.Short titleThis Act may be cited as the Promoting Responsible and Effective Virtual Experiences through Novel Technology to Deliver Improved Access and Better Engagement with Tested and Evidence-Based Strategies Act or the PREVENT DIABETES Act.2.Inclusion of virtual diabetes prevention program suppliers in MDPP Expanded Model(a)In generalNot later than January 1, 2021, the Secretary shall revise the regulations under part 410 and section 424.200–.518 of title 42, Code of Federal Regulations (or any successor regulations), to permit any diabetes prevention lifestyle change program, including any online or virtual diabetes prevention program, that has met the standards for full recognition by the CDC—(1)to apply to be a MDPP supplier; and(2)upon a successful application, to participate in the MDPP Expanded Model described in the final rule published in the Federal Register on November 15, 2017, entitled Medicare Program; Revisions to Payment Policies Under the Physician Fee Schedule and Other Revisions to Part B for CY 2018; Medicare Shared Savings Program Requirements; and Medicare Diabetes Prevention Program, in accordance with this section.(b)Virtual diabetes prevention program suppliersA virtual diabetes prevention program supplier participating in the MDPP Expanded Model shall be subject to the same standards as in-person MDPP suppliers participating in such program, except—(1)the administrative location of a virtual diabetes prevention program supplier shall be the address of the supplier on file under the Diabetes Prevention Recognition Program of the CDC;(2)a virtual diabetes prevention program supplier shall not be required to report a change in its administrative location except when such supplier’s address on file under the Diabetes Prevention Recognition Program has changed; and(3)a virtual diabetes prevention program supplier shall not be prohibited from submitting or receiving payment for a claim for virtual diabetes prevention program services because the beneficiary was not present in the same State or country as such supplier or service.(c)Diabetes prevention program supplier screening levelThe supplier enrollment screening level applicable to a virtual diabetes prevention program supplier shall be at a high categorical risk in accordance with section 424.518(c)(2) of title 42, Code of Federal Regulations (or any successor regulations).(d)ClarificationNotwithstanding any provision of this law, the MDPP Expanded Model, upon the inclusion of virtual diabetes prevention program suppliers, shall continue to be an expanded model under section 1115A of the Social Security Act (42 U.S.C. 1315a), unless the Secretary determines, based on performance data from the MDPP Expanded Model, that continued testing would be inconsistent with the requirements set forth in subsection (c) of such section 1115A.(e)Other testingNothing in this section shall limit the Secretary from developing and testing additional models that utilize virtual technology or deliver health care services through virtual means.(f)DefinitionsIn this section:(1)CDCThe term CDC means the Centers for Disease Control and Prevention.(2)MDPPThe term MDPP means the Medicare Diabetes Prevention Program.(3)SecretaryThe term Secretary means the Secretary of Health and Human Services.(4)Virtual diabetes prevention program supplierThe term virtual diabetes prevention program supplier means a supplier, that meets the standards for full recognition by the CDC, of diabetes prevention program services that are delivered via a synchronous or asynchronous technology or telecommunications.